UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2442


JEFFREY PENNINGTON,

                      Plaintiff - Appellant,

          v.

KERSHAW COUNTY, South Carolina; STATE OF SOUTH CAROLINA;
KESHAW COUNTY SOUTH CAROLINA DETENTION CENTER; PENNSYLVANIA
DEPARTMENT OF TRANSPORTATION; LIEUTENANT MYERS; DARRELL
DRAKEFORD; JOHN DOES, 1-10; JACKSON; LAWSON; MCLEOD;
CORRECTIONAL OFFICER ALSTON; R. EUGENE HARTIS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cv-01509-JFA-SVH)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Pennington, Appellant Pro Se.     H. Thomas Morgan, Jr.,
John Kennedy DuBose, III, Jonathan McLean Robinson, DUBOSE-
ROBINSON, P.C., Camden, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey       Pennington     seeks         to   appeal       the        district

court’s order adopting the magistrate judge’s recommendation and

denying relief on his requests for a temporary restraining order

and   preliminary       injunctive   relief.          This      court    may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory       and       collateral       orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                        The portion of the

district court’s order denying a temporary restraining order is

neither   a     final    order    nor   an      appealable           interlocutory        or

collateral order.         Accordingly, we dismiss this aspect of the

appeal for lack of jurisdiction.

           The    district       court’s       denial      of    a    request       for    a

preliminary      injunction,      however,       is     immediately        appealable.

28 U.S.C. § 1292(a)(1).           Nevertheless, we dismiss this portion

of the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely



                                           2
filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on June 25, 2012.     The notice of appeal was filed on November

19, 2012.    Because Pennington failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

this portion of the appeal.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         DISMISSED




                                 3